DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with the attorney Robert Raheja on 14 March 2022, and attachment by the attorney Robert Raheja on 16 March 2022.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
In claim 1, line 14, please add the word –- and – after the “,” at the end of the line.
In claim 1, line 15, remove “wherein the first DCI is associated with the activation of the uplink SPS,”.
In claim 20, line 19, please add the word –- and -– after the “,” at the end of the line.
In claim 20, line 20, remove “wherein the first DCI is associated with the activation of the uplink SPS,”.
In claim 27, line 19, please add the word –- and – after the “,” at the end of the line.
In claim 27, line 20, remove “wherein the first DCI is associated with the activation of the uplink SPS,”.
In Claim 33, line 2, replace the word “sets” with -- is set --
In Claim 33, line 3, replace the word “sets” with -- is set --
In Claim 34, line 2, replace the word “sets” with -- is set --
In Claim 34, line 3, replace the word “sets” with -- is set --
In Claim 35, line 2, replace the word “sets” with -- is set --
In Claim 35, line 3, replace the word “sets” with -- is set --

Allowable Subject Matter
This communication is in response to the Amendment filed on 01/21/2022.
Claims 1,6,20,25,27,31 and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1,20,27 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “activating SPS resources at a scheduling time interval and the DCI used to indicate scheduling information is identified based on predefined values of HARQ and RV field values of the DCI”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415